Case 1:20-cv-22645-MGC Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.:


 MARY ANN DIMITRI

        Plaintiff,
 vs.

 CARNIVAL CORP., d/b/a
 CARNIVAL CRUISE LINES, INC.,

       Defendant.
 _______________________________/

                                          COMPLAINT

        COMES NOW, the Plaintiff, MARY ANN DIMITRI, by and through undersigned

 counsel, and sues the Defendant, CARNIVAL CORP., d/b/a CARNIVAL CRUISE LINES, INC.

 and further states as follows:

                        JURISDICTIONAL AND VENUE ALLEGATIONS

 1.     This is an action for damages in excess of $75,000.00, exclusive of interest and costs.

 2.     Plaintiff, MARY ANN DIMITRI, is sui juris, and a citizen and resident of the state of

        South Carolina.

 3.     Defendant CARNIVAL CORPORATION (CARNIVAL) is a Panamanian corporation

        with its principal place of business in Miami-Dade County, Florida. At all times material

        Defendant CARNIVAL CORPORATION does business under the fictitious name of

        CARNIVAL CRUISE LINES, INC. For jurisdictional purposes, CARNIVAL is both a

        citizen of Panama and a citizen of Florida.

 4.     Subject matter jurisdiction exists based on diversity of citizenship pursuant to 28 U.S.C.

        1332, as alleged above, because there is complete diversity of citizenship between the



                                                -1-
Case 1:20-cv-22645-MGC Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 5



       parties and the amount of damages claimed exceeds $75,000.00 which is the minimum

       jurisdictional amount required for diversity of jurisdiction cases. In addition, jurisdiction

       also exists pursuant to 28 U.S. C. 1333 because this is a maritime cause of action.

 5.    At all times material hereto, the Defendant has conducted ongoing, substantial and not

       isolated business activity in Miami-Dade County, Florida, in the Southern District of

       Florida, so that in personam jurisdiction exists in the United States District Court for the

       Southern District of Florida.

 6.    At all times material, the Defendant has engaged in the business of operating maritime

       cruise vessels for paying passengers including the Plaintiff.

 7.    In its ticket contract with Plaintiff, Defendant requires fare-paying passengers like

       Plaintiff to bring any lawsuit against Defendant arising out of injuries or events occurring

       on the cruise voyage in this federal judicial district. Accordingly, venue is proper.

 8.    Venue is also proper in this district because the Defendant’s principal place of business is

       located within this district.

                               GENERAL ALLEGATIONS

 9.    Plaintiff has complied with all conditions precedent to bringing this action.

 10.   Defendant owed Plaintiff a duty of reasonable care in the circumstances.

 11.   On or about September 24, 2019, the Plaintiff was injured aboard Defendant’s cruise ship

       CARNIVAL SUNSHINE as a result of the failure to monitor an inebriated passenger

       named JOANNE BAXTER who staggered into the Plaintiff and knocked her forcefully to

       the deck.

 12.   On the aforesaid date, Defendant owned and/or operated the CARNIVAL SUNSHINE.

                                  COUNT ONE-NEGLIGENCE




                                               -2-
Case 1:20-cv-22645-MGC Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 5



 13.   Plaintiff reavers and realleges paragraphs One through Twelve as if set forth herein.

 14.   On the aforesaid date, the Plaintiff happened to be in the casino area of the ship when she

       observed a female passenger staggering along the hallway in an obviously intoxicated

       state.

 15.   Plaintiff observed that even though there were Carnival employees watching this

       inebriated passenger, no one was doing anything to assist her or to protect other

       passengers like Plaintiff from this drunken passenger who was not in control of her

       faculties. In addition, there were numerous cameras in the immediate vicinity that would

       have seen the drunken passenger as she staggered through the area.

 16.   The Defendant failed to exercise reasonable care in the circumstances by failing to

       monitor the area so as to keep other passengers safe from this obviously inebriated and

       drunken passenger.

 17.   Although Plaintiff attempted to get out of the way of this drunken passenger, the drunken

       passenger suddenly lurched into the Plaintiff, striking her forcefully and knocking her

       down to the floor.

 18.   On or about the aforesaid date, Plaintiff suffered serious personal injury while she was

       aboard CARNIVAL SUNSHINE by reason of an unreasonably dangerous fellow

       passenger who was obviously drunk and inebriated and unable to care for her own safety

       and that of other passengers like Plaintiff.

 19.   Defendant has policies and procedures to stop serving obviously inebriated passengers

       and to escort them to their cabins if they are obviously intoxicated as was the case here.

 20.   Notwithstanding Defendant’s duty as aforesaid, Defendant breached its duty by

       unreasonably:




                                                -3-
Case 1:20-cv-22645-MGC Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 5



       a.     Failing to properly monitor an obviously inebriated passenger, and/or;

       b.     Failing to stop serving alcoholic beverages to an obviously inebriated passenger,

              and/or;

       c.     Failing to monitor closed circuit television cameras so as to take control of an

              obviously inebriated passenger, and/or;

       d.     Failing to follow its own policies and procedures regarding the care and safety of

              passengers like Plaintiff in regard to harm caused by intoxicated passengers,

              and/or;

       e.     Failing to properly supervise a public area of the ship, and/or;

       f.     Failing to warn Plaintiff of the dangers of drunken passengers being unsupervised,

              and/or;

 21.   At all times material, the dangerous conditions existed for a sufficient period of time that

       Defendant had constructive and/or actual knowledge of the dangerous conditions and/or

       Defendant had actual knowledge of the dangerous conditions hereinbefore alleged in

       paragraph twenty to have caused or contributed to causing Plaintiff’s injury.

 22.   As a result of the foregoing, the Plaintiff was seriously injured when she was caused to be

       knocked to the deck by an obviously inebriated passenger. Among other injuries, Plaintiff

       suffered a fractured hip which required surgery.

 23.   At all times material hereto, the Plaintiff acted with reasonable care for her own safety

       and was exercising reasonable care in the circumstances for her own safety.

 24.   As a result of the negligence of the Defendant as aforesaid, the Plaintiff was injured in

       and about her body and extremities and suffered pain, mental and emotional distress and

       anguish therefrom; incurred medical expense and physical handicap and a loss of the




                                               -4-
Case 1:20-cv-22645-MGC Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 5



        ability to enjoy life; suffered an aggravation of known and/or unknown pre-existing

        conditions, suffered a loss of enjoyment and value of the cruise; suffered scarring and

        disfigurement from surgery. Said personal injuries are permanent and/or continuing in

        nature and the Plaintiff shall continue to suffer such losses and impairments in the future.

 WHEREFORE, Plaintiff demands judgment from Defendant for damages, pre-judgment interest

 and costs. Jury trial is demanded.

        DATED this 16th day of June, 2020.

                                              HOFFMAN LAW FIRM
                                              PAUL M. HOFFMAN, ESQ.
                                              2881 East Oakland Park Boulevard
                                              Fort Lauderdale, FL 33306
                                              Telephone: (954) 707-5040

                                              /s//Paul M. Hoffman, Esq.
                                              PAUL M. HOFFMAN
                                              Florida Bar No: 0279897




                                                -5-
